Citation Nr: 1738855	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 10, 2017, and 30 percent thereafter for residuals of left hand injury.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from July 1980 to September 1980, June 1981 to August 1981, and November 1990 to June 1991.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January 2015, at which time it was remanded for additional development.

The Board notes there are additional issues on appeal that the Veteran has perfected but are not yet ripe for Board review:  issues of service connection for psychiatric disorder, headaches, stomach disorder, fatigue, sleep disorder, and skin rash.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  The required notifications have not been sent in regard to the issues of service connection for a psychiatric disorder, headaches, stomach disorder, fatigue, sleep disorder, and skin rash.  Thus, the Board declines to take any further action on the issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subject of a later Board decision as appropriate.




FINDING OF FACT

The Veteran's residuals of left hand injury have not approximated worse than mild incomplete paralysis prior to March 10, 2017, or moderate incomplete paralysis thereafter.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 10, 2017, and 30 percent thereafter for residuals of left hand injury have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8616 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the disability, most recently in 2017.  The 2017 VA examination record includes findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  Notably, the examiner reported that range of motion testing was conducted both actively and passively on each hand, and the record includes findings about pain on weight-bearing.  The Board finds the record adequately depicts the effect of pain and other symptoms on function and is adequate to rate the disability.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2017).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  With respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson v. Brown, 9 Vet. App. 7 (1996).

The residuals of hand injury have been rated by analogy to incomplete paralysis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8515 and neuritis of the ulnar nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8616.  The Veteran is noted to be left-handed, making his left arm the major extremity. 

"Incomplete paralysis" is defined as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a.  Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  The maximum rating for non-sciatic neuritis is the rating for "moderate incomplete paralysis" unless the neuritis is characterized by organic changes.  38 C.F.R. § 4.123. 

Diagnostic Code 8515 provides ratings between 10 and 50 percent for incomplete paralysis due to impairment of the median nerve.  Mild impairment of the major or minor extremity warrants a 10 percent rating, moderate impairment warrants a 30 percent rating for the major extremity, and severe impairment warrants a 50 percent rating for the major extremity.  Complete paralysis of the median nerve is described  as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances

Diagnostic Code 8616 provides ratings between 10 and 40 for incomplete paralysis due to neuritis of the ulnar nerve.  Mild impairment of the major or minor extremity warrants a 10 percent rating, moderate impairment warrants a 30 percent rating for the major extremity, and severe impairment warrants a 40 percent rating for the major extremity.  Complete paralysis of the ulnar nerve is described as the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.

Diagnostic codes 5216 through 5219 provide various ratings where unfavorable ankylosis of multiple digits is present.  Diagnostic codes 5220 through 5223 provide various ratings where favorable ankylosis of multiple digits is relevant.  Diagnostic codes 5224 through 5227 provide various ratings where ankylosis of individual digits is present.  Diagnostic codes 5228 through 5230 provide various ratings where there is limitation of motion of individual digits. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).   

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background and Analysis

November 2008 VA treatment records reveal the Veteran's history of left elbow pain and impairment that rendered him unable to work.  Examination revealed full  strength and normal sensation in the upper extremities.  A February 2009 VA treatment record reveals the Veteran's history that a left elbow disability rendered him unable to work.  Examination revealed full strength and normal sensation.  

A September 2009 VA examination record reveals the Veteran's history of stiffness, described as difficulty bending and moving the fingers, pain, and numbness in the thumb, ring, and little finger.  He also reported inability to lift heavy objects.  Examination revealed full muscle strength and no atrophy or abnormal muscle tone or bulk.  Grip strength was 65 pounds in the left hand and 75 pounds in the right hand.  Sensation was normal.  There was a Dupuytren contracture affecting the fourth digit.  The record notes that the Veteran was not working.  He reported that he quit working due to his hand and stomach problems, which other records suggest was a hernia.  The diagnosis was Dupuytren disease of the left hand with normal evaluation.  

An August 2011 VA treatment record reports the Veteran's history of bilateral hand pain and trigger fingers.  Examination revealed hardened tendons in the palms and Dupuytren's contracture in both middle fingers, left worse than right.  The diagnosis was bilateral hand pain with Dupuytren's contracture.  The Veteran was separately diagnosed with left carpal tunnel syndrome.  An October 2011 VA treatment record reveals findings of "very slight" Dupuytren's contracture on both hands, worse on the left.  The Veteran also had "very tender" trigger fingers and bilateral carpal tunnel syndrome, which was associated with numbness and tingling.  Examination was normal proximal to the elbow.  On the left hand, there was mostly ring finger trigger finger.  

August 2013 and April 2015 VA treatment records indicate that the Veteran had "grossly" normal muscle strength and tone.  

A March 2017 VA examination record reveals diagnosis of Dupuytren's contracture.  The examiner noted that Dupuytren's is an orthopedic, not a neurological, condition.  The record reports the Veteran's history of pain in the palm of his hand over the knots, which have a pulling feeling with lifting something  heavy.  He also reported that his middle finger draws up, even if he straightens it.  He reported flares described as a sharp pain when he pulls something or puts pressure on it, like with opening a jar.  Range of motion testing was performed bilaterally, both actively and passively.  The left index finger had extension to 0 for all joints, flexion of the metacarpophalangeal joint (MCP) to 80 degrees, proximal interphalangeal joint (PIP) to 90 degrees, and distal interphalangeal joint (DIP) to 50 degrees.  The left long and ring fingers had extension of the MCP joint to 10 degrees, PIP to 20 degrees, and DIP to 0 degrees.  The left long finger had flexion of the MCP to 70 degrees, PIP to 85 degrees, and DIP to 50 degrees.  The left ring finger had flexion to 80 degrees for the MCP and PIP and 40 for the DIP.  The left little finger had extension to 10 degrees for the MCP and PIP and 0 for the DIP and flexion to 90 for the MCP and PIP and 50 for the DIP.  The left thumb had extension to 0, flexion of the MCP to 90 degrees, and flexion of the IP to 60 degrees.  There was not a gap between the thumb and fingers or the finger and proximal transverse crease on maximum finger flexion.  The examiner noted that there was pain with motion and that the diminished range of motion affected function by affecting grip.  There was no change in range of motion after repetition, and the examiner found the examination was medically consistent with the Veteran's statements regarding functional loss with repetitive use over time.  There was tenderness of the palmar fascia with visible and palpable cords.  There was hypothenar atrophy that was not measurable.  Motor strength was 4/5.  The examiner reported that the disability affected occupational functioning, explaining that the pain and weakness affected tasks that required grip.  

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted prior to March 10, 2017.  Specifically, the Board finds the disability does not approximate more than mild incomplete paralysis of the median, and/or ulnar nerve during this period.  Although the record includes competent and credible history of pain and evidence of diminished grip strength compared to the right hand, clinical evaluation revealed normal muscle strength and tone and sensation and the Veteran maintained significant grip strength.  Furthermore, the record indicates that at least some of the reported symptoms, notably numbness and tingling, were due to carpal tunnel syndrome, which has not been linked to the residuals of hand injury.  The Board finds the evidence demonstrates that the impairment in the Veteran's left hand does not more nearly approximate moderate than mild incomplete paralysis prior to March 10, 2017.  In making this determination, the Board notes the Veteran's symptomatic histories, but finds clinical findings are more probative, particularly based on the evidence of other disabilities affecting the left upper extremity, notably elbow disability and carpal tunnel syndrome.  The Board has considered whether there is any other basis for assigning a higher rating during this period but has found none.  There is no evidence, including history, of associated limitation of motion of the hands/finger during this period.  Furthermore, the Board finds there is no basis for assigning a separate rating  as there is no evidence of distinct symptoms that are not considered in the rating assigned for this period.  

The Board further finds a rating in excess of 30 percent is not warranted from March 10, 2017.  Specifically, the Board finds the disability does not approximate more than moderate incomplete paralysis of the median, and/or ulnar nerve during this period.  Although there is evidence of pain, hypothenar atrophy, and diminished range of motion, the Veteran has maintained significant motion for all joints and fingers, including normal motion between the thumb and fingers and the fingers and proximal transverse crease on maximum finger flexion.  Strength was also near-normal.  The Board finds the evidence demonstrates that the impairment in the Veteran's left hand does not more nearly approximate severe than moderate incomplete paralysis any time from March 10, 2017.  The Board has considered whether there is any other basis for assigning a higher rating during this period but has found none.  Although there is evidence of limitation of motion of finger joints, motion is not so limited as to approximate ankylosis of multiple digits, as would be required for a higher rating.  Furthermore, the Board finds there is no basis for assigning a separate rating because there is no evidence of distinct symptoms that are not considered in the rating assigned for this period.  Notably, the current rating contemplates the limited motion of the fingers.  

Finally, the Board has considered whether a total rating is warranted based on occupational impairment pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds the evidence does not suggest that the left hand disability has rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  There is no medical opinion suggesting that the left hand disability renders the Veteran unemployable as defined by VA, and the record includes histories that his unemployment results from nonservice-connected disabilities, notably left elbow and left shoulder disorders and a hernia.  Although the service-connected left hand disability affects occupational functioning, economic inadaptability is taken into account in the evaluations assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected left hand disability.  In this regard, the Board notes that impacting occupational functioning is distinct from preventing substantially gainful employment.









ORDER

A rating in excess of 10 percent prior to March 10, 2017, and 30 percent thereafter for residuals of left hand injury is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


